Bloodworth, J.
1. Under the facts of the ease, the failure of the court to charge the law of assault and battery was not error. .
2. In the trial of a criminal case the jurors are the only and final arbiters of the facts, and when a case reaches this court, where no error of law has been committed on the trial arid the trial judge has approved the verdict, and it is supported by any evidence, however slight, this court is powerless to interfere. The verdict is supported by evidence and is approved by the trial judge.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.